 

[img1.jpg]


Michael F. Nemser

Chief Financial Officer

PinnOak Resources LLC

601 Technology Drive, Suite 300

Canonsburg, PA 15317-9523

Ph: 724/338-9104

Fax: 724/743-3251

 

 

 

 

 

February 7, 2006

 

Beard Technologies, Inc.

Beard Pinnacle LLC

Enterprise Plaza, Suite 320

5600 North May Avenue

Oklahoma City, OK 73112

 

Re:

Smith Branch Project

Dear Sirs:

Beard Pinnacle, LLC (“Beard Pinnacle”) has been formed by Beard Technologies,
Inc. (“Beard Technologies”) to construct and operate a pond fines recovery
facility (the “Project”) located at the Smith Branch Coal Refuse Disposal
Facility of Pinnacle Mining Company, LLC (“PMC”). Beard Technology and PinnOak
Resources LLC (“PinnOak”), the sole member of PMC, have developed a preliminary
understanding regarding the initial equity funding of Beard Pinnacle and its
development and operation of the Project. These understandings are based upon
the premise that Beard Pinnacle or its lender, currently Key Bank, N.A., would
receive a USDA loan guaranty (the “USDA Loan Guaranty”). Based upon this
premise, the parties have commenced construction of the Project and PinnOak has
advanced $1,975,000 to Beard Pinnacle with such advances being evidenced by one
or more promissory notes in the aggregate principal amount of $1,975,000.

Recently, concerns have been raised with respect to whether a USDA Loan Guaranty
will be granted. Given the uncertainty regarding the availability of a USDA Loan
Guaranty, the parties now believe that the funding necessary to complete the
Project may take the form of one of the following three alternatives. This
letter will summarize our agreements with regard to each principal funding
alternative.

 

 

 



1.

USDA Loan Guaranty

In the event that Beard Pinnacle or its lender receives a USDA Loan Guaranty on
or before April 1, 2006, the existing draft agreements, as finalized by the
parties hereto, will govern the relationship of the parties. In this regard, the
parties acknowledge that the equity interest in Beard Pinnacle to be held by
PinnOak may be held by PinnOak or at the sole option of PinnOak by one or more
of it affiliates or members. If the Project requires additional funding prior to
the receipt of the USDA Loan Guaranty, PinnOak will provide additional loans to
Beard Pinnacle. If an additional loan is required to be provided by PinnOak then
all existing and future loans will be secured by a first priority lien on the
assets of Beard Pinnacle and also will be secured by a guaranty of Beard
Technologies. The Beard Technologies guaranty will be collateralized by a (x) a
pledge of all of the membership units of Beard Pinnacle and (y) a lien on the
CO2 production assets and working interests in gas wells owned by Beard
Technology. In addition, Beard Technologies will grant PinnOak a nonexclusive,
fully paid up license and access to know how sufficient to use the pond fine
recovery technology owned by Beard Technologies (the “Technology License”) for
use in the operation of the Project or projects located at mines owned by
PinnOak or its affiliates.

2.

No USDA Loan Guaranty;

 

 

Beard Pinnacle Obtains Third Party Funding

In the event that (i) no USDA Loan Guaranty is granted and (ii) Beard Pinnacle
receives a third party loan in an amount sufficient to complete the Project on
or before April 1, 2006, the existing draft agreements, as finalized by the
parties hereto, will govern the relationship of the parties. If the Project
requires additional funding prior to the receipt of the third party loan,
PinnOak may, but is not required, to provide additional loans to Beard Pinnacle.
If an additional loan is required to be provided by PinnOak then all existing
and future loans will be secured by a first priority lien on the assets of Beard
Pinnacle and also will be secured by a guaranty of Beard Technologies. The Beard
Technologies guaranty will be collateralized by a (x) a pledge of the membership
units of Beard Pinnacle and (y) a lien on the CO2 production assets and working
interests in gas wells owned by Beard Technology. In addition, Beard
Technologies will grant PinnOak the Technology License.

 

 

 



Any funding provided by PinnOak in excess of $2,800,000 will be repaid to
PinnOak immediately upon the consummation of a third party loan of Beard
Pinnacle. The parties agree that any financing expenses associated with the
third party loan that exceed the projected cost or expense of a loan with the
USDA Loan Guaranty (including without limitation interest costs, placement fees,
etc.) will be paid solely out of Beard Technology’s share of the profit and loss
of Beard Pinnacle.

3.

Beard Pinnacle Unable to Obtain any Third Party Funding

In the event that Beard Pinnacle has not obtained the USDA Loan Guaranty or
other third party loan on or before April 1, 2006, then PinnOak will assume
control over the Project. In the event PinnOak assumes control over the Project,
PinnOak will be responsible for funding or arranging the funding of the Project.
PinnOak will convert up to $2,800,000 of its loan to Beard Pinnacle to equity in
Beard Pinnacle and the membership units of Beard Pinnacle will be owned seventy
five percent (75%) by PinnOak and twenty five percent (25%) by Beard
Technologies. Beard Technologies will grant PinnOak the Technology License.

Net income generated by the Project each year would be applied by Beard Pinnacle
as follows:

 

(i)

a distribution to owners to pay income taxes on Beard Pinnacle profits allocated
to such owners;

 

(ii)

distribute to PinnOak the first $500,000 of profit:

 

(iii)

repay any loans made by PinnOak to Beard Pinnacle;

 

(iv)

distribute any remaining net cash flow pursuant to the following schedule:

Remaining Net

Cash Flow

PinnOak

Share

Beard Technologies

Share

 

 

 

Next $300,000

50%

50%

Next $1,000,000

80%

20%

Next $500,000

77.5%

22.5%

Thereafter

75%

25%

 

 

 

 



The parties have agreed that, once funding of the Project has been finalized and
all loans plus accrued interest have been fully repaid under one of the three
alternatives described above, any collateral provided hereunder will be
released.

The relationship among the parties would be governed by the existing draft
agreements appropriately modified by the parties to reflect the economics set
forth in this letter.

If this letter accurately summarizes our agreement, kindly so indicate by
signing all three copies of this letter, return two copies to us and retain one
copy for your files.

 

Sincerely,

 

 

 

 

By:

/s/  Michael F. Nemser

 

 



--------------------------------------------------------------------------------

 

 

Michael F. Nemser

 

 

Title:  Chief Financial Officer

 

 

 

Agreed and accepted this
7th day of February, 2006

 

 

 

 

 

By:

BEARD TECHNOLOGIES, INC.

 

 

 

 

 

 

 

/s/ Herb Mee, Jr.

 

 

 



--------------------------------------------------------------------------------

 

 

 

Herb Mee, Jr.

 

 

 

Title:  Vice President

 

 

 

 

 

 

Agreed and accepted this
7th day of February, 2006

 

 

 

 

 

By:

BEARD PINNACLE, LLC

 

 

 

 

 

 

 

/s/  W.M. Beard

 

 

 



--------------------------------------------------------------------------------

 

 

 

W.M. Beard

 

 

 

Title:  Chairman of the Board

 

 

 

 

 

 

 

 

 

 